Order entered October 21, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00927-CV

                 PROPHET EQUITY LP AND ROSS GATLIN, Appellants

                                              V.

                  TWIN CITY FIRE INSURANCE COMPANY, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-12313

                                          ORDER
       The Court requests that Appellants file, within ten days from the date of this Order, a

response to Appellee’s motion for en banc reconsideration not to exceed ten pages.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE